Per Curiam.

Under the New York City Municipal Court Code (§6, subd. 1 [L. 1915, ch. 279, as amd.]) the Municipal Court has jurisdiction to try an action to recover damages suffered by plaintiff by reason of defendants’ participation in a scheme and conspiracy to deprive plaintiff of earned coinmissions. It was substantial error to deprive plaintiff of consideration of her third cause of action in connection with the other causes of action.
The judgment should be unanimously reversed upon the law and new trial granted as to all causes of action, with $30 costs to plaintiff to abide the event.
MacCrate, Steinbrink and Rubenstein, JJ., concur.
Judgment reversed, etc.